—In an action, inter alia, to recover damages for fraud, by decision and order of this Court dated October 24, 1994, the parties were directed to appear before this Court to be heard on the issue of appropriate sanctions and costs pursuant to 22 NYCRR 130-1.1 to be imposed against the appellant Salvatore F. Laurenzano for his conduct in pursuing a frivolous appeal from an order of the Surrogate’s Court, Kings County (Bloom, S.), dated August 19, 1992 (see, Laurenzano v Laurenzano, 208 AD2d 808).
Upon the hearing before this Court on November 16, 1994, at which the parties were given an opportunity to be heard on the issue of sanctions and costs, it is,
Ordered that, within 20 days after service upon him of a copy of this decision and order with notice of entry, the appellant is directed to pay costs in the total amount of $2,000 to the attorney for the respondent, Pirrotti & Pirrotti, for his conduct in pursuing a frivolous appeal; and it is further,
Ordered that the Clerk of the Surrogate’s Court, Kings County, shall enter judgment accordingly (see, 22 NYCRR 130-1.2).
The relevant facts of the underlying action, inter alia, to recover damages for fraud, are set forth in the prior decisions and orders in this case (see, Laurenzano v Laurenzano, 208 AD2d 808, supra; see also, Laurenzano v Laurenzano, 156 AD2d 430). In the decision and order dated October 24, 1994, this Court concluded that "the appellant’s conduct in pursuing an appeal that so obviously lacks merit in either fact or law must be characterized as frivolous within the meaning of 22 NYCRR 130-1.1 (c) and that the sole purpose of the appeal was to prolong the resolution of this action.” (Supra, at 809.)
On November 16, 1994, the appellant, who represents himself in this litigation, and the respondent’s attorney appeared before this Court with respect to the question of sanctions and costs. Although given an opportunity to do so, the appellant failed to demonstrate that the appeal had a legitimate basis in light of the facts and existing law (see, 22 NYCRR 130-1.1 [c]; Matter of City of New Rochelle v O. Mueller, Inc., 193 AD2d 677) and that it was not prosecuted merely to prolong the resolution of this action. Accordingly, we direct that the appellant pay to the respondent’s attorney the sum of $2,000 to defray the costs reasonably incurred on this appeal. Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.